Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurzweil et al (US 2008/0287769).
Regarding claims 1 and 11, Kurzweil et al disclose a clip comprising tab 62c configured to be coupled to a wearable electrocardiogram sensor unit, wearable monitoring device 60. The electrocardiogram sensor unit, wearable monitoring device 60 comprises a processor 58, nonvolatile memory 57 and a power supply comprising a battery (see paragraph [0013]). 

The clip comprising tab 62c includes an electrically conductive material 156 having a first surface and a second surface opposite the first surface. A second electrode is defined by an exposed portion of the first surface of the electrically conductive material 156.
Regarding claims 2 and 12, the clip is flexible, and the electrically conductive material comprises an electrically conductive fabric. See paragraph [0069].
Regarding claims 3 and 13, the clip is substantially rigid, and the clip further comprises electrical insulation 159a comprising rubber or silicone coupled to the second surface of the electrically conductive material.
Regarding claim 4, the electrical insulation being placed around the first surface inherently covers a portion of the first surface where the insulation meets the electrically conductive material. See paragraph [0078].
Regarding claim 5, the electrical insulation inherently covers an entirety of the second surface of the electrically conductive material. See Fig. 14A and Fig. 14B.
Regarding claims 6 and 15, the clip further comprises at least one electrically conductive connector pin comprising snap 152 coupled to the electrically conductive material. The at least one connector pin comprising snap 152 is configured to be detachably coupled to the electrocardiogram sensor unit 60. See Fig. 9. The electrocardiogram sensor unit, wearable monitoring device 60 further comprises at least one first receptacle comprising mating snap 160 configured to receive the at least one electrically conductive connector pin comprising snap 
Regarding claim 7, the clip further comprises at least one insulator connector pin coupled to the electrical insulation, the at least one insulator connector pin comprising input connectors 51 configured to be detachably coupled to the electrocardiogram sensor unit 60.
Regarding claims 8 and 16, the at least one electrically conductive pin comprising snap 152 and the at least one insulator connector pin comprising input connectors 51 are proximate to a first end of the clip comprising tab 62c, and the exposed portion of the electrically conductive material is at a second end of the clip comprising tab 62c opposite the first end. See Fig. 5 and Fig. 6.
Regarding claims 9 and 17, when the clip comprising tab 62c is coupled to the electrocardiogram sensor unit 60, the exposed portion of the electrically conductive material 156 faces away from the electrocardiogram sensor unit 60.
Regarding claims 10 and 18, the clip comprising tab 62c has a shape comprising:
a first leg on a first side of center tab 82c;
a second leg on an opposite of center tab 82c; and
a rounded portion comprising center tab 82c connecting the first leg to the second leg.
Allowable Subject Matter
Claims 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner

2/19/2021